DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 12/10/2020, the following represents the changes from the previous claims: Claims 1-3, 5, 9, 13, 14, 16, 17, and 19 were amended and Claims 4, 6, 15, and 18 were canceled. Claims 1-3, 5, 7-14, 16, 17, 19, and 20 are presented for examination. 

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3. 	Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 9 recites the limitation “A vessel for farming of edible fish” in lines 1-2. It is unclear if the vessel is the same “vessel” recited previously in claim 1 or if the vessel is an additional vessel. 

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


a. Claims 11 and 12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 11 and 12 each recite the limitation “the joined wall units are arranged in the vessel, so that the tip of the V-shape points against the water flow direction” which fails to further limit the subject matter of the claim upon which it depends because Claim 1 already recites the limitation “the joined wall units are configured to be arranged in the vessel so that the tip of the V-shape points against the water flow direction”. 

b. Claims 16, 17, and 19 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 16, 17, and 19 each recite the limitation “the partition wall is fixed to the vessel by engagement with blocking elements at an internal side of the side wall and an internal side of the opposite side wall of the vessel” which fails to further limit the subject matter of the claim upon which it depends because Claim 1 already recites the limitation “each wall unit is configured to be fixed to the vessel by engagement with blocking elements at an internal side of the side wall and an internal side of the opposite side wall of the vessel”. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

5. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
 
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1-3, 5, 7, 9-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Urup (US Patent Publication 2016/0113251) in view of Webster et al. (US 5,816,196) and Odeh (US 6,588,370).  
a. Regarding claim 1, Urup teaches a movable partition wall 12 for separating segments in a vessel 2 with water flow for the farming of fish [fish tanks 2 [0095]; circular tanks 2 is equipped with several movable permeable traverse walls 12 [0099]] and a free water surface, the movable partition wall comprising a lattice or lamellae structure 20 [FIGS. 2, 4] for the flow of water and for ensuring that fish or other animals in the vessel cannot pass through the lattice or lamellae structure [stop grates 20, which prevents the fishes from coming into the tank section [0103]], wherein the partition wall is adapted to be inserted into the vessel such that it extends vertically downwards in the water at least from the water surface and to a bottom of the vessel and closes an area from a side wall to an opposite side wall of the vessel [FIGS. 2, 4], the movable partition wall includes two wall units [circular tanks 2 is equipped with several movable permeable traverse walls 12 [0099]] and each wall unit is configured to be fixed to the vessel by engagement with blocking elements 26 at an internal side of the side wall and an internal side of the opposite side wall of the vessel [rails 26, which are installed on top of the walls between the fish tanks. The rails/walls are moreover equipped with opportunities for attachment of the traverse walls [0099]].
Urup does not specifically teach two wall units joined to each other so as to form a V-shape seen from above. Webster teaches two wall units 7 joined to each other so as to form a V-shape seen from above [two channel guides 7 that form a V-shape, col. 9 lines 17-19, FIG. 4] for the purpose of providing separation between fish in a vessel so that fish handling operations can be accomplished at a high speed without injury to fish or excessive human intervention. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wall taught by Urup to include two wall units joined to each other so as to form a V-shape seen from above as taught by Webster because doing so would have provided separation between fish in a vessel so that fish handling operations can be accomplished at a high speed without injury to fish or excessive human intervention.
	Urup in view of Webster does not specifically teach the joined wall units are configured to be arranged in the vessel so that the tip of the V-shape points against the water flow direction. Odeh teaches the tip 12 of the V-shape points against the water flow direction A [the first and second middle walls form an acute angle facing away from the flow of the water, col. 2 lines 9-10, claim 1, FIGS. 2(a), 2(c), 3] for greater surface area is in contact with the flow to reduce the overall flow energy of the water and thus reduce the velocity of the flow of water which results in more favorable flow hydraulics providing the fish with better conditions. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wall taught by Urup in view of Webster to include wall units configured to be arranged in the vessel so that the tip of the V-shape points against the water flow direction as taught by Odeh because doing so would have provided two walls forming an acute angle facing away from the flow of the water so greater surface area is in contact with the flow to reduce the overall flow energy of the water and thus reduce the velocity of the flow of water which results in more favorable flow hydraulics providing the fish with better conditions.
	b. Regarding claim 2, Urup in view of Webster and Odeh teaches the movable partition wall according to claim 1 having the wall units 12. Urup further teaches the wall units are joined to each other using a hinge system [a section in each side of the permeable face 24 is attached to the rest of the traverse wall 12 with a flexible mechanism, e.g. hinges 28 [0099]].  
c. Regarding claim 3, Urup in view of Webster and Odeh teaches (references to Urup) the movable partition wall according to claim 1 having two plane wall units 12 have a rear edge. Urup in view of Webster and Odeh teaches (references to Webster) the movable partition wall according to claim 1 wherein the width of each wall unit 7 exceeds the shortest horizontal distance from the one side wall to the opposite side wall of the vessel at a given height above the bottom, the width of a plane wall unit being measured from the rear edge to the vertex of the V-shape in the plane of the wall unit and along a horizontal generatrix at the given height [two channel guides 7 that form a V-shape, col. 9 lines 17-19, FIG. 4]. 
Urup in view of Webster and Odeh does not specifically teach the width of each wall unit exceeds the shortest horizontal distance from the one side wall to the opposite side wall of the vessel at a given height above the bottom by a factor of between 0.55 and 0.7 and not less than a factor of 0.515. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wall taught by Urup in view of Webster and Odeh to include a width In re Aller, 105 USPQ 233.
d. Regarding claim 5, Urup in view of Webster and Odeh teaches (references to Urup) the movable partition wall 12 according to claim 1. Urup further teaches partition wall 12 is provided with wheels 25 at the bottom of the partition wall to facilitate movement [In the bottom of the traverse wall 12, and in the ends of the upper rod are attached wheels 25 [0099], FIGS 2-3].
e. Regarding claim 7, Urup in view of Webster and Odeh teaches (references to Urup) the movable partition wall 12 according to claim 1. Urup further teaches partition wall 12 provided with a pipe for collecting and separating dead fish [a pipe connection to a purge tank 17, where harvest-ready fish can remain [0104] Please note this is an intended use limitation and the pipe is capable of being used for collecting and separating dead fish]. 
f. Regarding claim 9, Urup in view of Webster and Odeh teaches (references to Urup) vessel 2 for farming of edible fish [fish tanks 2 [0095]] comprising movable partition wall 12 according to claim 1. 
g. Regarding claim 10, Urup in view of Webster and Odeh teaches (references to Urup) the movable partition wall according to claim 2 having two plane wall units 12. Urup in view of Webster and Odeh teaches (references to Webster) the movable partition wall according to claim 1 wherein the width of each wall unit 7 exceeds the shortest horizontal distance from the one side wall to the opposite side wall of the vessel at a given height above the bottom, the width of a plane wall unit being measured from the engagement of the wall unit with a side wall to the vertex of the V-shape in the plane of the wall unit and along a horizontal generatrix at the given height [two channel guides 7 that form a V-shape, col. 9 lines 17-19, FIG. 4]. 
Urup in view of Webster and Odeh does not specifically teach does not specifically teach the width of each wall unit exceeds the shortest horizontal distance from the one side wall to the opposite side wall of the vessel at a given height above the bottom by a factor of between 0.55 and 0.7 and not 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wall taught by Urup in view of Webster and Odeh to include a width that exceeds the shortest horizontal distance from one side wall to the opposite side wall by a factor of between 0.55 and 0.7 and not less than a factor of 0.515 because doing so would have provided a suitable wall unit width for separating vessel segments and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
h. Regarding claim 11, Urup in view of Webster and Odeh teaches (references to Urup) the movable partition wall according to claim 2 having joined wall units 12 arranged in vessel 2. Urup in view of Webster and Odeh teaches (references to Odeh) the movable partition wall according to claim 1 having the tip 12 of the V-shape points against the water flow direction A [the first and second middle walls form an acute angle facing away from the flow of the water, col. 2 lines 9-10, claim 1, FIGS. 2(a), 2(c), 3].  
i. Regarding claim 12, Urup in view of Webster and Odeh teaches (references to Urup) the movable partition wall according to claim 3 having joined wall units 12 arranged in vessel 2. Urup in view of Webster and Odeh teaches (references to Odeh) the movable partition wall according to claim 1 having the tip 12 of the V-shape points against the water flow direction A [the first and second middle walls form an acute angle facing away from the flow of the water, col. 2 lines 9-10, claim 1, FIGS. 2(a), 2(c), 3].
j. Regarding claim 13, Urup in view of Webster and Odeh teaches (references to Urup) the partition wall 12 according to claim 2. Urup further teaches partition wall 12 is provided with wheels 25 at the bottom of the partition wall to facilitate movement [In the bottom of the traverse wall 12, and in the ends of the upper rod are attached wheels 25 [0099], FIGS 2-3].
k. Regarding claim 14, Urup in view of Webster and Odeh teaches (references to Urup) the partition wall 12 according to claim 3. Urup further teaches partition wall 12 is provided with wheels 25 at the bottom of the partition wall to facilitate movement [In the bottom of the traverse wall 12, and in the ends of the upper rod are attached wheels 25 [0099], FIGS 2-3].
l. Regarding claim 16, Urup in view of Webster and Odeh teaches (references to Urup) the movable partition wall 12 according to claim 2. Urup further teaches partition wall 12 fixed to the vessel 26 at an internal side of the side wall and an internal side of the opposite side wall of the vessel [rails 26, which are installed on top of the walls between the fish tanks. The rails/walls are moreover equipped with opportunities for attachment of the traverse walls [0099]].
m. Regarding claim 17, Urup in view of Webster and Odeh teaches (references to Urup) the movable partition wall 12 according to claim 3. Urup further teaches partition wall 12 fixed to the vessel by engagement with blocking elements 26 at an internal side of the side wall and an internal side of the opposite side wall of the vessel [rails 26, which are installed on top of the walls between the fish tanks. The rails/walls are moreover equipped with opportunities for attachment of the traverse walls [0099]].
n. Regarding claim 19, Urup in view of Webster and Odeh teaches (references to Urup) the movable partition wall 12 according to claim 5. Urup further teaches partition wall 12 fixed to the vessel by engagement with blocking elements 26 at an internal side of the side wall and an internal side of the opposite side wall of the vessel [rails 26, which are installed on top of the walls between the fish tanks. The rails/walls are moreover equipped with opportunities for attachment of the traverse walls [0099]].
o. Regarding claim 20, Urup in view of Webster and Odeh teaches (references to Urup) the movable partition wall 12 according to claim 2. Urup further teaches partition wall 12 provided with a pipe for collecting and separating dead fish [a pipe connection to a purge tank 17, where harvest-ready fish can remain [0104] Please note this is an intended use limitation and the pipe is capable of being used for collecting and separating dead fish].

8. 	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Urup (US Patent Publication 2016/0113251) in view of Webster et al. (US 5,816,196), Odeh (US 6,588,370), and Fahs II (US 5,353,745).
a. Regarding claim 8, Urup in view of Webster and Odeh teaches (references to Urup) the movable partition wall 12 according to claim 7 having the pipe [a pipe connection to a purge tank 17, where harvest-ready fish can remain [0104]. Urup in view of Webster and Odeh does not specifically teach a suction end arranged where the movable partition wall adjoins a side wall in the vessel and on the upstream side of the partition wall. Fahs II teaches suction end 87 arranged where movable partition wall 93 adjoins a side wall 56 in vessel 11 and on the upstream side of the partition wall [suction drainage assembly 87, which optionally may contain sterilizing means, is movable within the various sections 58 of tank 11, col. 10 lines 33-35, FIG. 3] for the purpose of providing a suction drainage assembly within the sections of the tank to remove any waste such as living or dead organic matter, cells, debris and other matter. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wall taught by Urup in view of Webster and Odeh to include a suction end arranged where the movable partition wall adjoins a side wall in the vessel and on the upstream side of the partition wall as taught by Fahs II because doing so would have provided a suction drainage assembly within the sections of the tank to remove any waste such as living or dead organic matter, cells, debris and other matter.

Response to Arguments
9.	Applicant’s arguments from the response filed on 12/10/2020 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 12/10/2020, see pages 6-8, with respect to the rejection of claim 4 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
(1)	Odeh fails to disclose or suggest a moveable flow structure that includes two wall units joined to form a V-shape, where the tips of the V-shaped points against the water flow and each fall unit is fixed to the vessel by engagement with blocking elements at an internal side of the side wall and an internal side of the opposite side wall of the vessel as recited in claim 1. Since Urup, Webster, and Odeh each fail to disclose or suggest “the movable partition wall includes two wall units which are joined to each other so as to form a V-shape seen from above, the joined wall units are configured to be arranged in the vessel so that the tip of the V-shape points against the water flow direction, and each wall unit is configured to be fixed to the vessel by engagement with blocking elements at an internal side of the side wall and an internal side of the opposite side wall of the vessel” as claimed, no combination of these three reference could reasonably be found to disclose or suggest said element(s).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Urup teaches a movable partition wall 12 for separating segments in a vessel 2 with water flow for the farming of fish [fish tanks 2 [0095]; circular tanks 2 is equipped with several movable permeable traverse walls 12 [0099]] and a free water surface, the movable partition wall comprising a lattice or lamellae structure 20 [FIGS. 2, 4] for the flow of water and for ensuring that fish or other animals in the vessel cannot pass through the lattice or lamellae structure [stop grates 20, which prevents the fishes from coming into the tank section [0103]], wherein the partition wall is adapted to be inserted into the vessel such that it extends vertically downwards in the water at least from the water surface and to a bottom of the vessel and closes an area from a side wall to an opposite side wall of the vessel [FIGS. 2, 4], the movable partition wall includes two wall units [circular tanks 2 is equipped with several movable permeable traverse walls 12 [0099]] and each wall unit is configured to be fixed to the vessel by engagement with blocking elements 26 at an internal side of the side wall and an internal side of the opposite side wall of the vessel [rails 26, which are installed on top of the walls between the fish tanks. The rails/walls are moreover equipped with opportunities for attachment of the traverse walls [0099]]. 
Webster teaches two wall units 7 joined to each other so as to form a V-shape seen from above [two channel guides 7 that form a V-shape, col. 9 lines 17-19, FIG. 4] for the purpose of providing separation between fish in a vessel so that fish handling operations can be accomplished at a high speed without injury to fish or excessive human intervention. 
Odeh teaches the tip 12 of the V-shape points against the water flow direction A [the first and second middle walls form an acute angle facing away from the flow of the water, col. 2 lines 9-10, claim 1, FIGS. 2(a), 2(c), 3] for the purpose of providing two walls forming an acute angle facing away from the flow of the water so greater surface area is in contact with the flow to reduce the overall flow energy of the water and thus reduce the velocity of the flow of water which results in more favorable flow hydraulics providing the fish with better conditions. 
The limitations of the claims were identified and correlated with the references as indicated 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643